Ewing, Judge,
delivered the opinion of the court.
This was an action brought by Eicords, as administrator of the estates of Blackburn and McLean, to recover five hundred and seventy-seven dollars and fifty cents for professional services alleged to have been rendered by said Blackburn and McLean as attorneys at law for said Bragg. An account is filed with the petition setting forth the items, two of which are two hundred and fifty doEars for prosecuting and defending libel suits, the defendant being plaintiff in one and defendant in the other. The services in these cases are admitted in the answer, but it alleges the charges therefor to be unreasonable. As to the balance of the account, some of the items are denied, and the services in the others are ad*263mitted, but the reasonableness of the charges denied. The cause was tried by a jury,-and a verdict rendered for plaintiff for five hundred and ninety-four dollars, of which twenty-seven dollars and fifty cents were remitted by the plaintiff.
No instructions were asked by either party, and none given by the court; and the record presents no question of law for our revision. On the part of the plaintiff it was proved that the fees of two hundred and fifty dollars each were very reasonable for the services rendered by Messrs. Blackburn & McLean, and as to one of them this statement was corroborated by the defendant’s evidence. The testimony on the part of the defendant also shows that Messrs. Blackburn & McLean died before one of the suits — McLean v. Bragg — was finally determined, and that another attorney was employed by the defendant after their death to defend it; that it was finally compromised by the payment to McLean of one thousand dollars, and that the defendant paid the attorney last employed one hundred dollars for his services in the suit; that the services of Messrs. Blackburn & McLean in this suit were not worth as much as in the other. This is substantially the whole evidence in the case, except what relates to a few small items about which there is no controversy ; and as the only question presented is one as to the weight of evidence, there is nothing in the motion for a new trial which would authorize this court to interfere with the verdict of the jury.
Judgment affirmed, with ten per cent, damages.